 1                                                              Hon. Richard A. Jones
 2

 3

 4                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 5                                AT SEATTLE
 6
     UNITED STATES OF AMERICA,
 7
                          Plaintiff,               No. CR18-131 RAJ
 8
            v.
 9                                                 MINUTE ORDER
     LAMONT JEFFREY REYNOLDS and
10   CARLISA AJA McNEAL,

11                        Defendants.

12
           The clerk issues the following minute order by the authority of the Honorable
13
     Richard A. Jones, United States District Court Judge.
14
         Having considered the Stipulated Motion to Change Deadlines on Complex
15
     Case Management Order entered between the Government and Defendants Lamont
16
     Jeffrey Reynolds and Carlisa Aja McNeal, and finding good cause,
17
         IT IS ORDERED that the parties’ Stipulated Motion (Dkt. #539) is
18
     GRANTED. The deadline to file Pretrial Motions I (Dismissal, Discovery, Bill of
19   Particulars, and the like) is extended from January 11, 2019, to February 28, 2019.
20   The deadline for the defense to provide reciprocal discovery is extended from
21   January 11, 2019, to February 28, 2019.
22         DATED this 22nd day of January, 2019.
23
                                               WILLIAM M. McCOOL,
24
                                               Clerk of the Court
25
                                                /s/ Victoria Ericksen
26                                             Deputy Clerk to Hon. Richard A. Jones

     MINUTE ORDER – 1
